 


109 HR 3872 IH: To amend the Internal Revenue Code of 1986 to allow loans from individual retirement plans for qualified small business capital assets.
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3872 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Fortenberry introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow loans from individual retirement plans for qualified small business capital assets. 
 
 
1.Loans from individual retirement plans for qualified small business capital assets 
(a)Exemption from prohibited transaction rulesSection 4975 of the Internal Revenue Code of 1986 (relating to tax on prohibited transactions) is amended by redesignating subsections (h) and (i) as subsections (i) and (j), respectively, and by inserting after subsection (g) the following new subsection: 
 
(h)Special rule for loans for qualified small business capital assets 
(1)In generalThe prohibitions provided in subsection (c) shall not apply to any qualified small business loan from an individual retirement plan to the individual for whose benefit the plan is maintained to the extent that such loan (when added to the outstanding balance of all other such loans) does exceed the lesser of— 
(A)$50,000, reduced by the excess (if any) of— 
(i)the highest outstanding balance of such loans during the 1-year period ending on the day before the date on which such loan was made, over 
(ii)the outstanding balance of such loans on the date on which such loan was made, or 
(B)the greater of— 
(i)one-half of the amount available for distribution under the plan, or 
(ii)$10,000. 
(2)Qualified small business loanFor purposes of this subsection— 
(A)In generalThe term qualified small business loan means a loan the proceeds of which are used by the individual for whose benefit the individual retirement plan is established to acquire qualified small business capital assets. 
(B)Qualified small business capital assetsThe term qualified small business capital assets means— 
(i)stock in a domestic corporation acquired by the taxpayer at its original issue, 
(ii)any capital or profits interest in a domestic partnership acquired by the taxpayer from the partnership, and 
(iii)tangible property acquired by the taxpayer substantially all of the use of which is in a trade or business of the taxpayer,but only if the taxpayer is an active participant in such trade or business or, in the case of interests in a corporation or partnership described in clauses (i) and (ii), only if the taxpayer is an active participant in a trade or business of such corporation or partnership. 
(3)Requirement that loan be repayable within 5 yearsParagraph (1) shall not apply to any loan unless such loan, by its terms, is required to be repaid within 5 years. 
(4)Requirement of level amortizationRules similar to the rules of section 72(p)(2)(C) shall apply for purposes of this subsection.. 
(b)Conforming amendmentSubsection (e) of section 408 of such Code (relating to tax treatment of accounts and annuities) is amended by adding at the end the following new paragraph: 
 
(6)Exception for loans from individual retirement plans for qualified small business capital expendituresIn the case of a qualified small business loan (as defined in section 4975(h)(2)) from an individual retirement plan— 
(A)such plan shall not fail to be treated as an individual retirement plan under paragraph (2) or (3) solely because of such loan, and 
(B)such loan shall not be treated as a distribution from such plan.. 
(c)Effective dateThe amendments made by this section shall apply to loans made after the date of the enactment of this Act.  
 
